Citation Nr: 1641657	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.   Virtual VA contains additional treatment records that were reviewed by the RO.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran claims that his tinnitus had its onset in service and is a result of in-service exposure to artillery noise.  See June 2012 VA Form 21-526b.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was an automatic weapons crewman in a field artillery unit. 

The Veteran was afforded a VA hearing loss and tinnitus examination in November 2011.  In the examination report, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  She opined that it was at least as likely as not that the Veteran's tinnitus was associated with his hearing loss.  The examiner also opined that the Veteran's hearing loss was not at least as likely as not  caused by or a result of military noise exposure.  She reasoned that tinnitus is most commonly a symptom of hearing loss and given the amount of time that has passed since the Veteran's military service as well as the absence of evidence indicating that his hearing loss developed or worsened while he was in the service, it is difficult to establish a causal relationship between the current complaints of tinnitus and military noise exposure.  

The Board finds that the medical opinion is inadequate because the examiner did not address whether tinnitus may be directly related to the Veteran's military noise exposure and his MOS as an automatic weapons crewman.  In addition, although she noted that the Veteran first noticed tinnitus ten years ago, she did not elicit a complete history from the Veteran regarding the onset of his tinnitus and any ongoing symptomatology.  Since the examination, the Veteran has asserted in subsequent correspondence that his tinnitus had its onset during military service and was related to his in-service duties in field artillery.  

For the foregoing reasons, the Board finds that an additional VA examination and medical opinion would be helpful to ascertain the nature and etiology of the Veteran's tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records from the VA Medical Center in Lexington, Kentucky dated from October 2013 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

The Veteran has contended that his tinnitus had its onset in service and is related to his duties in field artillery. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should elicit a full history from the Veteran regarding his tinnitus. 

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current tinnitus had its onset in service, was caused by military service, or is related to military service, to include noise exposure related to his MOS as an automatic weapons crewman.

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After the above development has been completed, the AOJ should review the claims file to ensure that there has been compliance with the directives. 

4.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




